Ostrander, J.,
(dissenting). I regard the arrangement testified to by plaintiff as a proposition made by defendant to plaintiff to give plaintiff a portion of a commission if it was earned by defendant by plaintiff’s help, a proposition to divide a commission if defendant received one, and if plaintiff was of assistance to him in making the sale by which it was earned. It is as though a real estate broker said to me:
“I have this land for-sale. If you will send me the name of a prospective purchaser who buys it, I’ll give you ten dollars.”
*316In such a case, I do not promise or agree to do anything. There is no contract. There is a promise of a reward which I may earn by performing the suggested service, and can recover only upon the theory that my services were of some value. The jury found that plaintiff performed a service of value, and returned a verdict in his favor for $25. The judgment entered thereon should not be disturbed; no error being pointed out.